Citation Nr: 0115957	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  97-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for a back disorder, claimed as 
osteoarthrosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The appellant had Army Reserve service, with a period of 
active duty for training with the United States Army Reserve 
from May 1, 1975 to August 28, 1975, and served on active 
duty with the United States Marine Corps from November 4, 
1975 to December 10, 1975.  He has no other verified service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in January 1997 of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that no new and 
material evidence sufficient to warrant reopening a claim of 
entitlement to service connection for a back disorder had 
been received. 

The Board remanded the case in July 1998 for further 
development.  The RO has returned the case to the Board for 
appellate review.

A review of the claims file does not find that a decision was 
made on the appellant's application in acquiring specially 
adapted housing or special home adaptation grant submitted in 
August 1998.  This matter is referred to the agency of 
original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  VA's duty to notify and assist the appellant has been 
satisfied.

2.  The appellant's claim has been denied on several previous 
occasions, including by an unappealed rating decision of 
February 1993.   

3.  The additional evidence added to the record since the 
February 1993 RO decision is cumulative and repetitious or 
does not bear directly and substantially upon the specific 
matter under consideration; and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The unappealed February 1993 RO decision denying the 
appellant's claim of service connection for a back disorder 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  

2.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a back disorder claimed as osteoarthrosis.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant's service medical records that were initially 
obtained consist of a medical history report dated October 
30, 1975 in which the appellant denied having or having had 
arthritis, recurrent back pain and other specified 
musculoskeletal symptoms.  In response to questions of 
whether he had had inability to perform certain motion or to 
assume certain positions, and whether he had been a patient 
in a hospital he initially answered yes but then crossed out 
his answers and answered no. 

In the appellant's original claim filed in April 1983, he 
mentioned nervous and eye conditions for which he claimed to 
have been treated in 1975 in the Marine Corps.  Private 
medical records submitted with the April 1983 claim show that 
the veteran was seen for psychiatric and substance abuse 
problems from 1979 to 1981.  There were no complaints, 
findings or history of any back/musculoskeletal problems 
noted in the records.  In a March 1981 record he was noted to 
deny pain, numbness or weakness of his musculoskeletal 
system.  

In August 1983, the appellant filed a claim for hallucinogen 
abuse and a personality disorder, which he indicated began in 
about August 1975.  The appellant filed another claim in 
August 1983, in which he claimed "Arthritis-Bone skeleton" 
and claimed that the disability occurred during the period 
from January 1, 1975 to December 10, 1975, and that he had 
been treated for it in St. Louis, Missouri, Bell, California, 
and San Diego.  On that claims form he indicated that he had 
been an officer in the service, that he had been separated on 
March 30, 1975, and that he had been a prisoner of war on May 
28, 1975.  

The RO denied service connection for skeletal arthritis in a 
rating decision in October 1983 and noted that the service 
medical records did not show any trauma during active duty 
for training resulting in traumatic arthritis.  The appellant 
was notified of the decision by letter dated in November 1983 
and did not appeal the decision.  

In a subsequent letter to a congressman the appellant 
reported that he had been found to have a rare form of 
arthritis in 1975, for which he had been given an early 
discharge from the military.  In a December 1984 claim he 
indicated that his military service had been from May1 to 
August 28, 1975, that he was claiming arthritis in the bones 
and joints, and that he had been treated for that disorder in 
July 1975 at the base hospital at Fort Leonard Wood.  He also 
reported having seen a doctor, whose name he did not give, in 
August 1975 for arthritis.  

In April 1985 the appellant was hospitalized by VA for a 
psychiatric disorder at which time a physical examination 
revealed no significant abnormal findings.  

In August 1986 the appellant submitted a claim seeking 
service connection for a back injury that reportedly occurred 
in July 1975.   He also mentioned arthritis in all joints 
since June 1975.  The record reflects that he was 
hospitalized by VA for a psychiatric disorder in August 1986.  
The RO denied his claim in a rating decision in October 1986 
on the basis that the service medical records were negative 
for any disability.  There was no evidence of a back injury 
in service.  The appellant was notified of this decision by 
letter dated in October 1986 and did not initiate an appeal.  

In March 1987 the appellant sought to reopen his claim for 
service connection for arthritis.  The appellant noted that 
previously he was not able to provide the specific type of 
arthritis but now the Department of Health Services specified 
the type of arthritis as osteoarthrosis in a statement which 
he submitted.  He authorized the release of records from the 
Department of Health Services, Casualty/Workers Compensation 
Section, in Sacramento California, alleging that the dates of 
treatment were June or July 1975.  In a June 1985 statement 
he indicated that a Dr. Miller had treated him in 1975.    

In April 1987, the appellant was notified that his claim was 
denied.  The RO mentioned the prior denial of service 
connection for an arthritis condition and notified the 
appellant that the fact that he was currently receiving 
treatment for arthritis would not establish service 
connection for the condition.  The RO informed the appellant 
that there was no evidence that his arthritis condition 
manifested itself during his military service or during the 
presumptive period within one year after his military 
service.  In June 1987 VA hospitalized him for a psychiatric 
disorder.  

In October 1987, the appellant wrote that he had filed a 
claim for service connection for arthralgia of all joints as 
a result of his military service from March 30, 1975 through 
December 10, 1975.  The appellant stated that he had been 
treated by Dr. Miller, a bone specialist in Los Angeles, from 
March 1976 up to the date of his statement.  The appellant 
further stated that medical records of his treatment had been 
furnished by Dr. Miller but the appellant had been told that 
these records were not in his case folder.  The appellant 
stated that a duplicate of his medical records would be 
furnished at a later date.  

In June 1988 the appellant sought to reopen his claim for 
osteoarthrosis, a back condition and arthritis, claiming that 
his disabilities were caused and aggravated by his service in 
the Army.  He submitted an April 1988 letter from the 
Department of Health Services, Casualty/Workers Compensation 
Section to an attorney.  The letter lists July 28, 1975, as 
the injury date.  Attached to the letter is an itemization of 
payments made by the Medi-Cal Program for medical services 
related to the appellant's injury during a period from May 
1985 to January 1987.  In part, the list reflects that the 
appellant had been seen by Dr. James Miller for an 
examination and X-ray on May 20, 1985.  The appellant noted 
that the Department of Health Service record showed that he 
suffered an injury on July 28, 1975, and this date was while 
he was on active duty.  The appellant further noted that he 
served in the Marines for a period from November 1975 to 
December 1975 and was discharged due to osteoarthrosis.  The 
appellant was submitting these as new and material evidence 
to support his claim for service connection for 
osteoarthrosis.

In a June 1988 rating decision, the RO determined that the 
evidence was not new and material evidence sufficient to 
reopen the claim.  The appellant was notified of the decision 
by letter in August 1988 and informed as to the best type of 
evidence to submit to reopen his claim.  

Of record is a September 1988 letter to VA from James A. 
Miller, M.D., wherein Dr. Miller wrote that the appellant 
originally entered the office on May 20, 1985 for treatment 
and evaluation of pains over his entire body.  Following an 
examination and X-ray studies, Dr. Miller diagnosed migraine 
headaches, residuals of cervical and lumbosacral strain, and 
residuals of a right knee sprain.  The appellant was given a 
clearance by Dr. Miller to return to work without 
restrictions.  After review the RO determined in an October 
1988 rating decision that the evidence showing treatment for 
back pain was cumulative and not new and material evidence 
sufficient to reopen the claim. 

The RO attempted to obtain medical records from the 
Department of Health Services in Sacramento, California 
pertaining to the appellant's claimed injury in July 1975.  
However, in March 1991, the RO was advised that Medi-Cal 
records or billings going back to 1975 were not available and 
that the appellant had been so advised several times.  A copy 
of an August 1991 letter to the appellant from the Department 
of Health Services, Casualty/Workers' Compensation Section in 
Sacramento, California, confirmed a telephone conversation 
the previous day that the Medi-cal Recovery Program did not 
have access to records dating back to July 1975.

The report of a February 1991 CT scan of the veteran's 
lumbosacral spine revealed disc herniation with spinal 
stenosis.  

In November 1991 the appellant completed and submitted a 
report of accidental injury form regarding an alleged injury 
to his back in service on July 28, 1975.  He indicated that 
he went to sick call for his back the day after the accident.  
The appellant stated that the accident occurred when his 
drill instructor and he were on top of a crane trying to 
loosen a cable.  The drill instructor released pressure on 
the brakes and the appellant jiggled the cable.  When the 
cable loosened on top of the boom, it came back down, causing 
the appellant to lose his balance.  While trying to regain 
his balance he hurt his back.   In December 1991, the RO 
notified the appellant that his claim for service connection 
for back and arthritis conditions was denied.  There was a 
prior final denial and new evidence was needed to reopen the 
claim.  

In June 1992, the RO reviewed the above noted report of a CT 
that showed disc herniation and determined that the private 
medical evidence showing disc disease of lumbar spine in 1991 
without evidence of a relationship to service was not new and 
material evidence sufficient to reopen the claim.  The 
appellant was notified of this rating decision by letter in 
July 1992.  The appellant disagreed with this decision and 
initiated an appeal.

Supplemental service medical records were received.  They 
reflect that when the appellant was given an Army Reserve 
enlistment examination in March 1975 no pertinent history or 
clinical findings were noted.  The report of medical history 
completed by the appellant in August 1975 at the time of 
release from active duty for training shows that he denied 
ever having had recurrent back pain, arthritis and other 
specified musculoskeletal symptoms.  He also denied having 
had any illness or injury other than those noted.  On 
examination at that time clinical evaluation of his spine and 
musculoskeletal system was normal.  When the appellant was 
examined on October 30, 1975, for enlistment in the Marine 
Corps all relevant findings were normal, and he denied a 
history of recurrent back pain, arthritis and all other 
specified musculoskeletal symptoms.  As noted above, he 
revised certain answers on a medical history questionnaire 
and denied having any illness or injury other than any noted.  
The examination report was annotated on November 4, 1975, to 
reflect that a physical inspection on that date revealed no 
disqualifying defects.  On November 25, 1975, it was noted 
that the appellant was disrespectful and belligerent.  A 
December 1975 report of an "Attitude Board" noted that the 
appellant's general qualifications did not warrant retaining 
him in the service.  It was found that the appellant did not 
present an incapacitating physical or mental disability and 
had no mental or physical disability which would warrant his 
discharge by reason of physical disability.  It was 
determined that he was physically qualified for separation 
from active duty and that he had no defects that would 
disqualify him for the performance of his duties or entitle 
him to disability benefits from the naval service, nor had he 
suffered any injuries or illnesses during his period of 
active duty.  He was discharged from the naval service on 
December 10, 1975 by reason of unsuitability.   

In a February 1993 rating decision, the RO determined that 
the service medical records showed no treatment, complaint, 
or findings regarding a back condition or injury.  As the 
additional service medical records were negative, the RO 
concluded that no new and material evidence had been received 
showing a back condition in service.  The veteran was 
notified of the decision by letter dated in February 1993 and 
did not appeal this decision.

In response to the appellant's disagreement with the July 
1992 notification of the denial of his claim, a statement of 
the case was issued in April 1993.  The appellant requested 
an extension of time to submit his appeal and in July 1993, 
the RO informed the appellant that if he completed and 
returned the VA Form 1-9 on or before April 8, 1994, his 
appeal would be made in time.  An additional copy of the 
appeal form was enclosed in the letter.  The appellant did 
not perfect his appeal.

In September 1993 pursuant to the appellant's request, he was 
furnished a copy of his entire VA claims file consisting of 
307 pages.

In December 1994, the appellant sought to reopen his claim 
and attached a copy of a November 1994 letter from the Chief 
of the Army Discharge Review Board Branch to the appellant 
concerning his application for the review of his discharge 
from the Armed Forces to the United States.  The letter 
informed the appellant that his discharge packet documents 
were missing.

In July 1996 the appellant requested a copy of previous 
rating decisions that had denied his claim and indicated that 
he was still trying to obtain a copy of his service medical 
records which he would then send to VA.  Documents submitted 
at the same time included copies of records pertaining to his 
divorce and his application for correction of military 
records.  

In August 1996 a statement was received from the appellant 
indicating that he had been hurt in June 1975 while in 
advanced individual training (AIT); that he went to sick 
call, was examined and told to take two weeks off; and that 
he was already in his last week of training at that time.  
When he got home from training he reportedly went to Dr. 
Miller who told him he had a rare bone disease due to the 
injury and would have to stop any strenuous work and leave 
the service.  The appellant further stated that when he 
returned to his commanding officer he gave him the medical 
evidence and was told he would be on light duty until his 
discharge.  On joining the Marine Corps, he reportedly was 
told that because of his prior training he would not have to 
undergo all three months of Marine Corps training and he was 
told that if, because of his injury, he could not complete 
his training he could go back to the Army Reserve.  
Reportedly, when he protested because of injury he was 
harassed to sign a "Dishonorable" discharge and accused of 
lying with the intent to defraud.  

Other documents submitted by the appellant include a report 
from the Naval Discharge Review Board indicating that he had 
served on active duty for 37 days during which he had had two 
non-judicial punishment proceedings for violation for four 
Articles of the Uniform Code of Military Justice; a reply 
from VA to his Congressman; and an August 1996 appointment at 
a pain block clinic.  The appellant also wrote that Dr. James 
Miller had passed away and his records were destroyed during 
the Los Angeles riots.  

In September 1996 the RO wrote to the appellant requesting 
more information regarding his claim to include the 
disability for which he was seeking benefits, evidence 
showing that his claimed disability had been treated since 
his discharge from service, statements from doctors who had 
treated him for this disability since discharge, and 
information regarding any recent treatment of a claimed 
disability.  

The appellant responded in October 1996, stating that he had 
a medical appointment at Kaiser Permanente but had been 
unable to go to the appointment due to lack of 
transportation.  He also indicated that he was trying to 
change his discharge to medical and provided the case number 
at the Special Inquiries Branch.  The appellant wrote that 
Dr. James Miller, an orthopedic surgeon, who helped the 
appellant get a discharge due to medical injury died in the 
Los Angeles riots from a heart attack and that during the 
riots the doctor's office building was burned down and all 
patient files were lost.  The appellant stated that he 
started treatment all over again at Kaiser Permanente.  He 
referred to a letter from the Army notifying him that his 
records were missing and questioned how he would be able to 
prove that he was injured in service.  The appellant attached 
a duplicate copy of the November 1994 letter from the Chief 
of the Army Discharge Review Board Branch.  

In November 1996 the RO requested records from Kaiser 
Permanente for the period from July 1975 through January 1995 
for bone disease.  Records received from Kaiser Permanente in 
January 1997 show treatment from September 1993 to August 
1994.  In January 1994, the appellant complained of aches all 
over and reported a history of being disabled from a back 
condition since "1970+".  In the assessment section, the 
examiner noted low back pain and that the appellant would 
bring his disabled paper at the next visit.  The appellant 
was also seen during this period for unrelated complaints.

In a January 1997 rating decision, the RO determined that new 
and material evidence sufficient to reopen the claim for a 
back condition had not been submitted and notified the 
appellant of this decision.  The appellant disagreed with the 
determination and initiated this appeal.  He wrote that he 
had submitted new evidence showing that records were missing 
from his military records, that he was given an early 
discharge, and providing the name of the investigating 
officer and the case number, and that this evidence had not 
been considered by the RO.  A statement of the case was 
issued in November 1997 and the evidence reviewed included, 
in addition to the medical records from Kaiser Permanente, a 
letter from the Department of Navy dated in May 1981, a 
letter from the United States Marine Corp dated in August 
1978 and a letter from the Department of the Army dated in 
January 1981.  

The appellant submitted an appeal in June 1997 with a written 
statement and five pages of supporting documents which were 
duplicates of evidence previously submitted.  

The appellant was afforded a personal hearing at the RO in 
October 1997.  A copy of the transcript is in the claims 
file.  The appellant testified that his back condition was 
not an injury to his back but osteoarthrosis which he 
described as a decaying bone disease.  He claimed that the 
osteoarthrosis was due to the injury to his back in service.  
He also testified that in June 1975, while in service, he was 
diagnosed by a VA doctor, James Miller, an orthopedic 
surgeon, who reportedly saw the appellant in his private 
practice on Manchester Street in Los Angeles.  According to 
the appellant, Dr. Miller then moved to an office on Crenshaw 
which was burned and all the records were lost.  Dr. Miller 
later died.  Reportedly, Dr. Miller told the appellant that 
as soon as he was processed out of the service, he would be 
switched over to the VA hospital where Dr. Miller also 
practiced, and paperwork on the appellant would be started 
there.  According to the appellant, Dr. Miller did not know 
how the appellant contracted the disease or how it happened.  
The appellant subsequently testified that he saw Dr. Miller 
after he was sent home from reserve training in August 1975.  
Dr. Miller allegedly provided paperwork which the appellant 
gave to his commanding officer at the 693rd General Supply 
Company and started processing out because, when he was sent 
home from an injury that occurred in training after boot 
camp, he was in AIT."   

At his hearing, the appellant also testified that during 
active duty for training in the Army he was a platoon leader 
and while on a crane with another serviceman, he had to knock 
the other man's hands and feet off the controls to prevent an 
accident, thus bringing the crane operation to an abrupt stop 
and the appellant was ricocheted inside the bunk.  He 
indicated that he had to check in at sick call every day 
until he was sent home.  The appellant also testified as to 
the circumstances regarding his entry into and discharge from 
the Marine Corps.  At the hearing, he related that after 
discharge he did not go for treatment to a VA facility but to 
Dr. Miller.  The hearing officer pointed out that according 
to Dr. Miller's September 1988 letter the appellant was 
originally seen in 1985.  The appellant replied that he had 
seen Dr. Miller in 1985 also and that after he saw Dr. Miller 
in 1975, he went yearly for medical treatment.  He related 
that some of his records were missing and described his 
attempts to locate them.  

A supplemental statement of the case was sent to the 
appellant in November 1997 notifying him of the hearing 
officer's determination that new and material evidence 
adequate to reopen the claim for a back condition had not 
been submitted.     

The appellant submitted another statement and records in 
December 1997.  He claims that the records show that he was 
to do active duty for training for 21 weeks but he was 
injured and sent home.  The records show that he was ordered 
to report for active duty for training on May 1, 1975, for 21 
weeks or upon completion of MOS training, but in no case less 
than 120 days as required by law.  He was to begin basic 
combat training on May 9, 1975 and to begin advanced 
individual training in his MOS on June 27, 1975, at USATC 
Engr & Ft Leonard Wood, MO.  

His DD Form 214 shows that performed active duty for training 
from May 1, 1975 to August 28, 1975.  His military 
occupational specialty was crane operator and his pay grade 
was E-2.  He was returned to control of the Army Reserve to 
complete his remaining service obligation of approximately 
five years and seven months.  A letter dated January 12, 1976 
regarding his discharge from the Army Reserve shows that he 
received an honorable discharge effective November 3, 1975, 
due to his enlistment in the U. S. Marine Corps.   

The RO wrote to the appellant in February 1998 with 
information regarding the appeal process.  

In May and June 1998 miscellaneous documents unrelated to the 
appellant's claim were submitted.  The appellant also wrote 
that he was giving notice to his commander that he was 
resigning his commission, as he was unable to continue his 
duty in a military manner.  He also submitted a letter 
addressed to the Merit System Protection Board.  The 
appellant also requested help in obtaining his classified 
file from ARPERCER.  The appellant enclosed a note indicating 
that he had previously been advised by members of the 693rd 
that his records were forwarded to ARPERSCOM upon his 
separation.  A copy of a February 1997 memorandum to the 
Commander of the 693rd General Supply Company shows that 
there was a thorough VS-65 and SIDPERS check on the appellant 
done by name and by social security number and the appellant 
was not shown on either system.  

Records submitted in May 1998 included a copy of a National 
Agency Check Request form which was submitted in May 1975 by 
the Army for check on a basic trainee, the appellant.  
Stamped on this form in May 1975 is "ENTNAC COMPLETED FAVORABLY 
PER DOD DIR 5210.8".  There is also a copy of DD Form 368, 
Request for Discharge or Clearance from Reserve Component, 
dated in October 1975 and addressed to the Commanding Officer 
of the 693rd "D" General Supply Company in California.  The 
appellant had applied for enlistment in the USMC and it was 
requested that he be granted clearance from the 693rd "D" 
General Supply Company.  The form shows that clearance for 
enlistment was granted and the appellant was recommended for 
enlistment.  

In July 1998, the appellant wrote that his records were at 
the National Archives and Records Administration as per a 
letter from the Department of the Army.  The appellant 
requested that these records be obtained and placed in his 
claims file.  The appellant also has submitted a copy of a 
February 1998 police report which indicates that he stated he 
was in the military and worked for Army Intelligence.   

The Board remanded the claim in July 1998 for additional 
development. 

In June 1998, the Marine Corps Reserve Support Command wrote 
to the appellant that there were no records held at that 
Command for the appellant, advising that after discharge, 
military records were sent to the National Personnel Records 
Center (NPRC).  

In August 1998 and September 1998 the appellant submitted 
various VA forms and miscellaneous documents unrelated to 
this claim.

In August 1998, the RO wrote to the appellant and requested 
clarification as to some of his previous requests, including 
representation and whether he desired a hearing before a 
Board Member.  Also, he was asked to furnish addresses for 
the care providers on an attached list and was provided 
authorization forms.  The RO also wrote to the Marine Corps 
Reserve Center in Overland Park, Kansas, requesting records 
for the appellant and to the Social Security Administration 
requesting medical records and decisional documents used in 
making a determination.  A request for records was also made 
to NPRC.  

In August 1998, the appellant indicated that he would 
represent himself.

The Marine Corps Reserve Center replied in November 1998 that 
the appellant's health records had been sent to VA, Service 
Medical Records Center (SMRC) in St. Louis, MO.  Records 
Management Center (RMC) sent a memorandum in November 1998 
that a search on "BIRLS" did not indicate that RMC ever 
received the service medical records.  

In January 1999, records were received from Kaiser 
Permanente.  The appellant was seen and treated in 1997 for 
unrelated disorders.  In January 1998 he requested a refill 
of medication for osteoarthrosis and was seen by J.  Foland, 
M.D., for aches and pains of the extremities and lower back.  
Dr. Foland reported first seeing the appellant in April 1996 
for the same complaints and testing was done which 
essentially revealed a mild spinal stenosis.  The appellant 
had not been seen since.  When seen in 1996, the appellant 
had reported that he had been diagnosed with osteoarthrosis 
by a Dr. Miller while in the military.  The January 1998 
assessment was aches and pains of unknown etiology and 
further evaluation was to be done.

The RO contacted the appellant by telephone in February 1999 
and noted that he was upset because he was asked to help 
obtain his private medical records.  It was further noted 
that the appellant stated that he had attained the military 
rank of Chief Master Sergeant with an officer commission and 
that he was still in the Army.  The appellant indicated that 
Dr. Miller, to whom he had gone for a second opinion after 
the in-service incident, had died and his building was 
destroyed in the Los Angeles riots.  

SSA replied in October 1999 that there were no medical 
records located in their files for the appellant's social 
security number.  Copies of records on file reflect that the 
appellant was receiving SSI benefits in 1998. 

In April 2000, the RO requested assistance in obtaining any 
service medical records for the appellant from the Marine 
Corps Reserve Forces Administration Center and from DRB/BCMR 
Reading Room of the DA Military Review Board Agency.  

To date, the appellant has not replied regarding whether he 
wanted a Board hearing and has not returned any authorization 
forms for release of information.  The Marine Corps replied 
in August 2000 that it had no additional service medical 
records.  

In October 2000, the RO wrote to the appellant informing him 
that his service medical records had been requested for the 
period he served in the U. S. Army but a reply had not been 
received.  The RO suggested alternative sources of evidence 
which could be used to establish service connection.  

Additional service medical records were received consisting 
mainly of copies of records already on file.  A service 
medical record shows that the appellant was provided a 
physical examination on November 12, 1975 at the Marine Corps 
Recruit Depot in San Diego, CA and that no defects were noted 
as additional to the original SF-88.  The appellant was 
provided copies of these service medical records.  

A supplemental statement of the case was issued in December 
2000.  

Legal criteria

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2000).  
Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and certain specified chronic diseases become manifest 
to a compensable degree within one year after termination of 
such service, such diseases shall be presumed to have been 
incurred in service.  This is a rebuttable presumption.  The 
requirement of 90 days' service means active, continuous 
service.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new legislation further provides:

Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104. (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  If a claim of entitlement to service connection 
has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The submission of additional evidence during the course of 
the one-year appeal period does not extend the time for 
initiating or completing an appeal of the adverse 
determination.  38 C.F.R. § 20.304 (2000).

The regulations also provide that new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed will be considered as having been filed in connection 
with the claim which was pending at the beginning of the 
appeal period.  38 C.F.R. § 3.156(b) (2000).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The Court 
has held that materiality contemplates evidence that "tend[s] 
to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans, at 284 (1996).  Additionally, 
38 C.F.R. § 3.156(a) requires that the newly presented 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1360-62 (Fed. Cir. 1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).


Analysis

As noted above, during the pendency of this appeal, the VCAA 
was enacted, which provides new statutory requirements 
regarding notice to an appellant and any representative and 
specified duties to assist in the development of a claim.  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) to be codified as amended at 38 U.S.C. §§ 5102 
and 5103).  A copy of the rating decision, statement of the 
case and supplemental statements of the case that were 
provided to the appellant satisfy the requirement at § 5103 
of the new statute in that they clearly notify the appellant 
of the evidence necessary to reopen his claim; specifically, 
the need for new and material evidence.  In addition, the 
appellant was notified by means of the July 19989 Board 
remand of the information and evidence needed to substantiate 
his claim, as discussed above.  In August 1998, the RO 
requested this evidence from the appellant and indicated that 
it was important to his claim.  Also, the veteran has been 
afforded the opportunity to submit/identify evidence and 
argument, and he testified before a hearing officer at the RO 
in October 1997.  VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The appellant has not 
referenced any additional, available evidence that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO completed the detailed 
development ordered in the Board's July 1998 remand to the 
extent possible.  The RO requested information from the 
appellant and made efforts to secure for review all evidence 
and records identified by the veteran as plausibly relevant 
to his pending claim.  Also, the appellant was provided 
copies of additional service medical records secured by VA.  
Thus, he will not be prejudiced by the Board deciding the 
merits of his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the initial denial of the appellant's claim for service 
connection for a back disorder, he has made several attempts 
to reopen the claim.  However, the claim was not reopened 
because new and material evidence had not been submitted 
sufficient to reopen the claim.  The appellant has been 
informed several times that his service medical records are 
negative for any back disability and there is no evidence of 
a back injury in service.  The appellant has also been 
informed as to the best type of evidence to submit to reopen 
his claim.  Additionally, in October 2000, during the pending 
appeal, the RO suggested alternative sources of evidence 
which could be used to establish service connection.

The appellant cited numerous regulations, some of which apply 
to the Board and others that do not.  In its decisions, the 
Board is bound by applicable statutes, VA regulations and 
precedent opinions of the VA's General Counsel.  See 38 
C.F.R. § 20.101.

In this case the last final unappealed decision was in 
February 1993, when the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim for service connection for a back disorder, claimed as 
osteoarthrosis.  The additional service medical records show 
no complaints or findings regarding any back/musculoskeletal 
condition or injury.  In fact, they show that the appellant 
specifically denied any history of recurrent back pain, 
arthritis, and other specified musculoskeletal problems.  The 
RO concluded that no new and material evidence had been 
received showing the claimed disability in service.  The 
veteran was provided notice of the decision and his appellate 
rights.  He did not initiate an appeal; therefore the 
February 1993 rating decision became final.  The Board will 
consider whether new and material evidence has been submitted 
since the February 1993 rating decision.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (new and material evidence must be 
submitted since the time that the claim was finally 
disallowed on any basis).

Evidence submitted or secured since that decision includes 
statements and letters from the appellant, testimony at his 
personal hearing, copies of miscellaneous records pertaining 
to issues unrelated to the issue on appeal, private medical 
records from Kaiser Permanente, duplicate copies of evidence 
previously submitted, a copy of a National Agency Check 
Request, a copy of a Request for Discharge or Clearance from 
Reserve Component, a police report and additional copies of 
service medical records.  In response to a request for 
medical records, SSA replied that there were no medical 
records on file for the appellant.  

In the appellant's additional statements, letters and 
testimony in support of his claim, he offers an account of 
having incurred a back injury that resulted in 
osteoarthrosis, during his period of active duty for 
training.  The appellant contends that he was discharged from 
the Marine Corps due to osteoarthrosis.  However, service 
records previously considered show that the appellant was 
separated from active duty in the Marine Corps due to a 
defective attitude.  As mere reiterations of previous 
contentions on which his prior claim was based, the 
appellant's statements and testimony are not new within the 
meaning of 38 C.F.R. § 3.156.  In addition, although the 
appellant is competent to report his alleged in-service 
symptoms, as well as any continuation of such symptoms after 
service, the record does not reflect that he possesses a 
recognized degree of medical knowledge that would render him 
competent to offer opinions as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, although he may believe that he sustained an injury 
while on active duty for training that has resulted in 
current disability, his opinion is not competent evidence.    

The appellant also claims that he was discharged from the 
Army in January 1976 as shown by a letter regarding his 
discharge.  Although the letter is dated in January 1976, it 
states that the appellant received an honorable discharge 
from the Army Reserve effective November 3, 1975, due to his 
enlistment in the U.S. Marine Corps. 

Clearly copies of records pertaining to unrelated issues are 
not probative to the issue on appeal and not new and material 
evidence.  However, a recent police report notes that 
appellant stated he was in the military and worked for Army 
Intelligence.  This simply is untrue, as are any other 
statements suggesting that he has some current or recent 
military status, and such documents need not be afforded the 
presumption of credibility.  Thus, this is not new and 
material evidence.  Duplicate copies of evidence previously 
submitted and considered are also clearly not new and 
material evidence. 

Although the RO requested that the appellant complete 
authorization forms for release of information and provide 
addresses for the medical care providers listed in the 
attachment to the April 1988 Department of Health Services 
letter, the appellant did not submit these forms.  This list 
included Dr. Miller.  Dr. Miller himself previously had 
reported having seen the appellant once, on May 10, 1985, for 
X-rays and an examination, which is the same information 
reported in the attachment to the April 1988 Department of 
Health Services letter.  As no authorization form was 
completed by the appellant, the RO did not attempt to 
ascertain whether the office of Dr. Miller had been destroyed 
in a fire in 1993 as reported by the appellant or to obtain 
copies of any records pertaining to the appellant that might 
still be available.  In that regard, Dr. Miller's 1988 
letterhead appears to indicate that he was a sole 
practitioner and not associated with a medical group which, 
although unlikely, might still have records dating back 
approximately 25 years.  It must also be emphasized that in 
his 1988 letter Dr. Miller clearly said that he originally 
saw the appellant in 1985.  In any event, lacking the 
appellant's authorization for the release of any medical 
records, Dr. Miller's records, if they still exist (which 
seems most unlikely) would not be released by anyone 
currently in possession of them.  In view of these facts and 
the appellant's testimony that Dr. Miller's medical records 
were destroyed by fire, it unnecessary to remand the case 
again for the RO to pursue this development any further.  

Although the appellant contends that some of his service 
medical records are missing and that he has submitted 
evidence supporting this contention, the claims file does 
contain service medical records for his period of active duty 
for training with the Army, including the report of an 
examination at completion of training duty.  The file also 
contains medical records for his period of active duty with 
the Marine Corps, including the report of an enlistment 
examination and an evaluation prior to separation.  These 
service medical records have been previously considered.  The 
additional service medical records secured are mostly 
duplicate copies of the service medical records previously 
considered.  As such, they are not new and material evidence.  
A record that was not previously of file is a record of a 
physical examination on November 12, 1975 at the Marine Corps 
Recruit Depot showing that there were no defects noted as 
additional to any shown on the original SF 88.  SF (Standard 
Form) 88 is the Report of Physical Examination form used to 
report entrance, separation and periodic physical 
examinations.  As no complaints or findings of a 
back/musculoskeletal disorder were noted, this is not new and 
material evidence to the issue at hand.

The appellant alleges that military records show he was to 
perform active duty for training for 21 weeks but that he was 
injured and sent home before completion of the 21 weeks.  His 
DD 214 shows that he performed active duty for training from 
May 1, 1975, to August 28, 1975, whereupon he was returned to 
control of the Army Reserve to complete a remaining service 
obligation of more than five years.  As shown on the his DD-
214 his active duty for training was at Fort Leonard Wood, 
Missouri, where in addition to basic combat training he 
completed 7 weeks of training as a crane operator.  His 
official Army orders show that he was ordered to report to 
active duty for training on May 1, 1975 for 21 weeks or upon 
completion of MOS training, but in no case less than 120 days 
as required by law.  Thus, the fact that the appellant did 
not remain on active duty for training for 21 weeks is not 
evidence that he was released early due to disability nor 
does it otherwise support his contention that he injured his 
back in service.  He remained on active duty for training for 
exactly 120 days, in accordance with his orders.  Thus, this 
is not new and material evidence on the issue of service 
connection.    

The additional evidence submitted includes private treatment 
records from Kaiser Permanente that show treatment for low 
back pain and an appointment at a pain block clinic.  This 
evidence showing a current back disorder is cumulative of 
previously considered evidence and not "new" for purposes 
of reopening the claim.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  

The Kaiser Permanente medical records showing treatment for 
unrelated disorders are not probative of the issue of service 
connection for a back disorder/osteoarthrosis.  In January 
1994 the appellant reported a history of being disabled due 
to a back condition since "1970+" which is too vague to 
link any such disability to brief service in 1975 and is only 
history given by the appellant.  The records show that the 
appellant was seen in January 1998 by Dr. Foland at Kaiser 
Permanente who reported having first seen him in April 1996 
for aches and pains of extremities and lower back.  At the 
first visit, the appellant reported having been diagnosed 
with osteoarthrosis by a Dr. Miller while in the military.  
While this medical record notes a history of the appellant 
having received private medical treatment while in service, 
it also is based on the appellant's recitation of history 
that had previously been considered and rejected, and does 
not establish a relationship between any current disability 
and a claimed disorder in service.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993). 

The National Agency Check Request was submitted by the Army 
for a basic trainee and appears to be routine.  The Request 
for Discharge or Clearance from Reserve Component shows that 
clearance from the 693rd "D" General Supply Company was 
granted for the appellant to enlist in the Marine Corps and 
the appellant was recommended for enlistment.  Although the 
copy of a National Agency Check Request and the copy of a 
Request for Discharge or Clearance from Reserve Component had 
not previously been of record, they are not probative of the 
issue at hand and thus are not new and material evidence.

In conclusion, the Board finds that there is no new evidence 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As the 
evidence presented or secured since the prior final 
disallowance of the claim is not new and material, it will 
not serve as a basis for reopening the claim.  Accordingly, 
the claim for entitlement to service connection for a back 
disorder, claimed as osteoarthrosis, is not reopened.  




ORDER

New and material evidence not having been submitted or 
secured, the claim for service connection for a back disorder 
claimed as osteoarthrosis is denied. 




		
	J. SHARP
	Member, Board of Veterans' Appeals



 


